United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3679
                                   ___________

Lawrence Padrta; Ronald D. Holman,      *
parties immediately above on behalf of  *
themselves and all others similarly     *
situated,                               *
                                        *
             Appellees,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Ledar Transport, Inc.,                  *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: September 14, 2004
                              Filed: November 8, 2004
                                  ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Ledar Transport appeals the district court’s1 award of $199,104.00 in attorneys’
fees under 42 U.S.C. § 14704(e) in a case where damages totaled $40,872.12. We
affirm.



      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
                                           I.

        On March 25, 1996, Lawrence Padrta and Ronald Holman2 filed a class action
suit alleging Ledar had failed to provide accountings of owner-operator escrow funds
and to return those funds in violation of the “Truth-in-Leasing” regulations, 45 U.S.C.
§ 14102 and 49 C.F.R. § 376.12(k). Padrta also alleged a state law breach of contract
claim for failure to compensate the owner-operators properly. Ledar failed to
respond, a default judgment was entered on June 21, 1996, and a class certified on
September 6, 1996.

       For the next several years, the parties engaged in discovery. Ultimately, a
hearing on damages was held before a magistrate judge3 and the magistrate issued a
report on December 11, 2001 recommending that Ledar pay twenty-four members of
the class a total of $38,994.22 in escrow-related damages and three members of the
class a total of $1,877.90 in contract damages. The district court adopted the
magistrate’s report and ordered Ledar to pay the damages specified in the report.

       Padrta then moved for attorneys’ fees. The district court provisionally denied
the initial request because the format of the request made it difficult for the district
court to evaluate it. Per the district court’s order, the plaintiffs resubmitted the
request in the form suggested by the district court, requesting fees and costs totaling
$342,233.13.

       The district court eventually issued an order awarding Padrta $199,104 in legal
fees. The district court indicated it had arrived at such an amount after reviewing the
various documents submitted to it “in combination with the ‘lodestar’ method of

      2
       For ease we refer to all the plaintiffs simply as “Padrta.”
      3
      The Honorable Sarah W. Hays, Magistrate Judge for the Western District of
Missouri.

                                          -2-
calculating fees.” Add. at 1. The district court recognized Ledar believed the fees
should be reduced while Padrta contended Ledar had fought compliance, thus
increasing the fees—a proposition the district court found to be “partially true.” Add.
at 1.

       The district court found the fee award “reflected a reasonable number of hours
spent and the relevant hourly rate in this case.” Add. at 1. The district court
explicitly approved of the various hourly rates proposed by Padrta, but, in
“considering the success achieved and the fact that the only issue before the Court
was damages[,] . . . the Court t[ook] issue with (1) the time and labor required, and
(2) the novelty and/or difficulty of the issues given the skill of plaintiffs’ counsel.”
Add. at 1-2. In light of these considerations, the district court found excess in several
categories and reduced the award to $199,104.00. Ledar filed a timely appeal.

                                            II.

      We review attorneys’ fees awards for abuse of discretion. See, e.g., Wheeler
v. Mo. Highway & Trans. Comm’n, 348 F.3d 744, 754 (8th Cir. 2003).

       The general rule is the starting point for the calculation of attorneys’ fees is the
lodestar, which is calculated by multiplying the number of hours reasonably expended
by the reasonable hourly rate. See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983);
Fish v. St. Cloud State Univ., 295 F.3d 849, 851 (8th Cir. 2002). Ledar contends the
district court failed to engage in the lodestar analysis and instead “simply set a lump-
sum fee based on a few general criticisms.” Appellant’s Br. at 16.

      Despite Ledar’s assertions to the contrary, it is obvious the district court
engaged in the lodestar analysis. The district court initially rejected Padrta’s request
because it was in a format which did not allow the court to evaluate it adequately.
When the request was resubmitted in the proper format, the district explicitly

                                           -3-
approved of the hourly rates and identified categories of work in which it believed the
billing was excessive. This Court has never explicated the degree of specificity with
which a district court must explain its attorneys’ fees award. Essentially, however,
the record must provide “meaningful insight into the trial court’s thinking” so as to
permit the appellate court its opportunity to review the district court’s conduct and
rationale. Coutin v. Young & Rubicam P.R., Inc., 124 F.3d 331, 337 (1st Cir. 1997).
While the district court could have been more clear with regards to which precise bills
it found to be excessive, we cannot say in this case we are unable to review the award.

       With regards to the actual amount of fees awarded by the district court, Ledar
claims approximately $200,000 in fees is an unreasonable award in a case where there
were only $40,000 in damages. We have previously approved of attorneys’ fees
awards which are in a similar (and even slightly greater) ratio to the award at issue
here. See Tusa v. Omaha Auto Auction, Inc., 712 F.2d 1248, 1255-56 (8th Cir.
1983). Furthermore, the district court explicitly found in its order that Ledar’s own
evasive tactics had led to a greater fee award. Ledar has pointed to no other factor
which would lead us to determine the award in this case to be unreasonable. Our
review is tempered by the fact “the district court was in the best position to assess the
work done by counsel.” Fish, 295 F.3d at 852. With nothing to suggest the district
court abused its discretion, we find the award of attorneys’ fees was reasonable.

                                          III.

      For the reasons stated, we affirm the district court’s award of attorneys’ fees.
                      ______________________________




                                          -4-